Phílbrook, J.
This case arises from a petition by Joseph Fred Coffin, son and sole heir at law of Charles W. Coffin, praying for the removal of the appellant from the office of administrator d. b. n. c. t. a. of the estate of said Charles W. Coffin, upon the grounds that said Senechal has neglected and refused to settle an account of his administration; that he has refused to distribute the property of said estate as required by law; that he has refused, after a vacancy in the office of agent, to appoint an agent in the State of Maine; and that he has fraudulently converted the property of said estate to his own use.
Removal as prayed for was decreed by the Judge of Probate, an appeal was taken, hearing was had in the Supreme Court of Probate, where the decree of the Judge of Probate in the court below was affirmed. Exceptions were taken to the finding in the Supreme Court of Probate.
The opinion in the case wherein the same administrator presented exceptions to a finding of the Supreme Court of Probate ordering such administrator to forthwith file his final account, states the facts more fully and is hereby referred to.
The exceptions are groundless. R. S., Chap. 68, Sec. 24, expressly provides that when an executor or administrator, residing out of the State, after being cited by the Judge of Probate, neglects to render his account and settle the estate according to law, he may be removed from such trust position. This appellant resides in the Dominion of Canada. He has ignored orders of the Judge of Probate, having jurisdiction of the case, to file his account and settle the estate.

Exceptions overruled.


Appeal dismissed with additional costs.


Decree of Judge of Probate affirmed,